                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA


KATHRYN HOTARD AND                                                             CIVIL ACTION
ALBERT HOTARD, JR.

VERSUS                                                                         NO. 19-304-JWD-EWD

SAM’S EAST, INC. AND
JOSEPH BALDWIN

                                          NOTICE AND ORDER

        This is a civil action involving claims for damages based upon the injuries allegedly

sustained by Kathryn Hotard (“Kathryn”) on April 8, 2018 when Kathryn tripped and fell on an

uneven area of the parking lot of a Sam’s Club store owned and/or operated by Defendant Sam’s

East, Inc. (“Sam’s”) in East Baton Rouge Parish, Louisiana (the “Accident”). 1 Kathryn alleges

that the Accident was caused by the fault and negligence of Sam’s, and its store manager,

Defendant Joseph Baldwin (“Baldwin”), in failing to maintain the parking lot in a safe condition.2

        On or about April 9, 2019, Kathryn and her husband Albert Hotard, Jr. (“Albert”)

(collectively, “Plaintiffs”) filed their Petition for Damages (“Petition”) against Sam’s and Baldwin

in the Nineteenth Judicial District Court for the Parish of East Baton Rouge asserting the foregoing

claims and alleging that Sam’s and Baldwin are jointly and/or solidarily liable to Plaintiffs. 3 On

May 13, 2019, Sam’s removed the matter to this Court asserting that this Court has diversity

jurisdiction under 28 U.S.C. § 1332. 4




1
  R. Doc. 1-1, ¶¶ 3-5.
2
  R. Doc. 1-1, ¶¶ 8-11.
3
  R. Doc. 1-1, ¶¶ 1-2.
4
  R. Doc. 1, ¶¶ 5-6, 16, and introductory paragraph. On the same day that the Notice of Removal was filed, Sam’s
filed its Ex Parte Motion to Substitute Notice of Removal, which amended the caption of the Notice. R. Doc. 2 p. 4.
On May 14, 2019, the Court granted the Motion to Substitute. R. Doc. 3.
Citizenship

         Proper information regarding the citizenship of all parties, and the amount in controversy,

is necessary to establish the Court’s diversity jurisdiction, as well as to make the determination

required under 28 U.S.C. § 1441 regarding whether the case was properly removed to this Court.

The Notice of Removal alleges that Plaintiffs are domiciliaries of Louisiana and that Sam’s is an

Arkansas corporation with its principal place of business in Arkansas, 5 so these parties appear to

be diverse. As set forth in the Petition and the Notice of Removal, however, Baldwin is not diverse

from Plaintiffs. 6 Sam’s asserts that Baldwin is “alleged to be a natural person of the full age of

majority and a domiciliary of the Parish of East Baton Rouge, State of Louisiana. Mr. Baldwin

was alleged to be the store manager of the Sam’s Club…Mr. Baldwin has not been served and is

improperly joined. Therefore his consent is not needed for removal.” 7 Sam’s contends that

Plaintiffs have not pled any factual allegations against Baldwin personally and have no cause of

action against him. 8 For these reasons, Sam’s contends that Baldwin was fraudulently and/or

improperly joined as a defendant by Plaintiffs in order to defeat diversity jurisdiction, and the

“alleged lack of diversity caused by his presence does not bar removal by this Court.” 9 Plaintiffs’

Petition asserts:

                                                      11.

                  Defendant, Joseph Baldwin, was at the time of this incident the store
                  manager of Sam’s Club store described above where the incident
                  occurred and plaintiffs in this paragraph, plead by reference and
                  reiterate the same allegations against Mr. Baldwin as are alleged
                  against Sam’s East, Inc. in paragraphs 8, 9, and 10 of this petition.10

5
  R. Doc. 1, ¶¶ 8, 10.
6
  R. Doc. 1, ¶ 11 and R. Doc. 1-1, ¶ 1(b).
7
  R. Doc. 1, ¶ 11.
8
  R. Doc. 1, ¶¶ 13-14.
9
  R. Doc. 1, ¶ 14.
10
   R. Doc. 1-1, ¶ 11. Paragraphs 8-10 of the Petition: allege Sam’s negligence in failing to keep the parking lot safe,
failing to take adequate protective measures, failing to warn Kathryn of unreasonably dangerous conditions, failing to

                                                            2
         Considering Sam’s position that complete diversity exists when the citizenship of Baldwin

is not considered, Plaintiffs will be required to file either a motion to remand addressing the joinder

of Joseph Baldwin, or an amended complaint deleting all claims against Baldwin if Plaintiffs agree

Baldwin is improperly joined.

Amount in Controversy

         With respect to the amount in controversy, it is not clear from the Notice of Removal or

the Petition whether Plaintiffs’ claims likely exceed $75,000, exclusive of interest and costs. 11 The

Petition alleges Plaintiffs’ injuries as follows:

                                                       6.

                  The trauma of this incident has caused serious injuries to plaintiff.

                                                       12.

                  As a direct result of this incident, plaintiff, Kathryn Hotard, suffered
                  significant injuries to her person, and said injuries having caused
                  plaintiff severe, continuing physical mental pain and suffering. 12

         In connection with these injuries, Kathryn seeks past, present, and future “extensive and

significant physical pain and suffering,” and mental pain, anguish, and suffering, as well as

medical expenses, permanent disability, loss of enjoyment of life, and loss of income. 13 Albert

seeks damages for his loss of consortium with Kathryn due to her injuries 14 and both Plaintiffs

seek interest and court costs. 15



inspect and maintain the lot; allege that Sam’s had control over the premises and failed to exercise reasonable care;
and allege that Sam’s is responsible for the negligence of its employees pursuant to the doctrine of vicarious liability
and respondeat superior. R. Doc. 1-1, ¶¶ 8-10.
11
   See 28 U.S.C. §1332(a).
12
   R. Doc. 1-1, ¶¶ 6, 12.
13
   R. Doc. 1-1, ¶ 13.
14
   R. Doc. 1-1, ¶ 14.
15
   R. Doc. 1-1, prayers for relief.

                                                             3
        In the Notice of Removal, Sam’s relies on the above allegations as support for the assertion

that “it [is] facially apparent that the amount in controversy exceeds $75,000, exclusive of interest

and costs” 16 and also asserts that, “[u]pon information and belief, Kathryn Hotard has alleged to

have torn her rotator cuff in her left arm.” 17

        The foregoing does not provide enough information to determine if Plaintiffs’ claims will

likely exceed $75,000, exclusive of interest and costs. First, Plaintiffs’ general allegations in the

Petition of “serious injuries,” and “significant injuries to [Kathryn]…said injuries having caused

plaintiff severe, continuing physical mental pain and suffering,” and demands for general

categories of damages (e.g., past, present, and future “extensive and significant physical pain and

suffering,” mental pain, anguish, and suffering, medical expenses, permanent disability, loss of

enjoyment of life, loss of income and loss of consortium damages) 18 are insufficient to establish

the amount in controversy. “Courts have routinely held that pleading general categories of

damages, such as ‘pain and suffering, disability, lost wages, loss of earning capacity, medical

expenses, etc.,’ without any indication of the amount of the damages sought, does not provide

sufficient information for the removing defendant to meet his burden of proving that the amount

in controversy is satisfied under the ‘facially apparent’ test.” Davis v. JK & T Wings, Inc., and

cases cited therein. 19

        In this case, the only description of any of the actual injuries suffered by Kathryn is that

she is “alleged to have torn her rotator cuff.” There is no information regarding the nature of

Kathryn’s medical treatment, the actual amount of medical expenses Kathryn as incurred thus far,

the nature of Kathryn’s alleged “permanent disability,” Kathryn’s prognosis and recommended


16
   R. Doc. 1, ¶ 15.
17
   R. Doc. 1, ¶ 15.
18
   R. Doc. 1-1, ¶¶ 6, 12-13.
19
   No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012).

                                                       4
future treatment, and whether Kathryn is working/can work. Sam’s has not offered any specific

medical information regarding Kathryn’s injuries, treatment, prognosis, and expenses in support

of the amount in controversy, nor has Sam’s offered any specific information regarding Kathryn’s

alleged loss of income. There is also no evidence of any settlement demands, discovery responses,

or relevant documents produced in discovery that would have bearing on the amount in

controversy. Based on the foregoing and taken as a whole, it is not facially apparent from either

the Notice of Removal or the Petition whether Plaintiffs’ claims are likely to exceed $75,000,

exclusive of interest and costs.

           The Court sua sponte raises the issue of whether it may exercise diversity jurisdiction in

this matter, specifically whether the proper parties are completely diverse and whether the amount

in controversy requirement has been met. 20

        Accordingly,

        IT IS ORDERED that on or before June 20, 2019, Defendant Sam’s East, Inc. shall file

a memorandum and supporting evidence concerning whether the amount in controversy

requirement of 28 U.S.C. § 1332 is met.

        IT IS FURTHER ORDERED that on or before July 5, 2019, Plaintiffs Kathryn Hotard

and Albert Hotard, Jr. shall address the citizenship issue by filing either: (1) a motion to remand

addressing the joinder of Joseph Baldwin, or (2) an Amended Complaint deleting all claims against

Baldwin. IT IS FURTHER ORDERED that on or before July 5, 2019, Plaintiffs Kathryn Hotard

and Albert Hotard, Jr. shall address the amount in controversy issue by filing either: (1) a Notice




20
 See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).

                                                         5
stating that Plaintiffs do not dispute that Sam’s East, Inc. has established the jurisdictional

requirements of 28 U.S.C. § 1332; or (2) a motion to remand. 21

           The case will be allowed to proceed if jurisdiction is adequately established.

           Signed in Baton Rouge, Louisiana, on June 6, 2019.



                                                         S
                                                         ERIN WILDER-DOOMES
                                                         UNITED STATES MAGISTRATE JUDGE




21
     Only one motion to remand needs to be filed by Plaintiffs addressing either or both issues, as appropriate.

                                                             6
